888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Lee SKINNER, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Attorney General of Virginia,Respondents-Appellees.
No. 89-6573.
United States Court of Appeals, Fourth Circuit.
Submitted May 19, 1989.Decided Oct. 11, 1989.

Charles Lee Skinner, appellant pro se.
Marla Lynn Graff, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles Lee Skinner seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Skinner v. Murray, C/A No. 88-595-R (E.D.Va. Mar. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The case was tried before a magistrate with consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).  Appeal is taken directly from the magistrate's order